OPINION ON REHEARING.
Tuesday, January 23, 1894.
Robinson, J.
A rehearing was granted in this ease, and in the case of Day v. Ramsdell, 57 N. W. Rep. 630, (decided during the present term of court), at the same time. What we have said in the opinion on rehearing in that ease is applicable to this, and need' not he repeated. The impression of the official seal of the Tama Paper Company on the notes involved in this action does not show that the notes are not the personal obligations of the defendants, in view of the averments of the petition that they made the notes to the plaintiff. In the first division of the former opinion, in refering to the form of one of the notes in suit, we inadvertently used the name of the plaintiff. As is evident, we intended to designate the Tama Paper Company. We conclude that our former opinion should he adhered to, and the judment of the district court is therefore REVERSED.
Granger, C. J.
I adhere to the views expressed in the dissenting opinion in Matthews v. Mattress Co., 87 Iowa, 246.
Kinne, J., took no part in the determination of this causo.